                                                                             -   -------   ---------------,



                                   UNITED STATES DISTRICT COU
                                 SOUTHERN DISTRICT OF CALIFO

UNITED STATES OF AMERICA,
                                                                     Case No. 17-cr

                                               Plaintiff,
                          vs.
                                                                     JUDGMENT OF DISMISSAL
Steven Francisco Velasquez,


                                            Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
      8:1324(a)(1)(A)(ii), (v)(ll), (a)(l)(B)(i) - Transportation of Certain Aliens and Aiding and Abetting (1);
      8:1324(a)(1)(A)(ii), (v)(ll), (a)(l)(B)(i) - Transportation of Certain Aliens and Aiding and Abetting (2-7)




 Dated:   113112019
